An unpub|ishelj order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

DARRYL ORLANDUS CLARK, No. 6297 8
Appellant,

VS.

THE sTATE oF NEVADA; NEVADA F g L E g
DEPARTMENT oF CORRECTIoNS; APR 29 2013
LoVELooK CoRRECTIoNAL

CENTER; QUENTIN BYRNE; JAMES CELRAC'E K-,,L,;~D;Mggu,,,
ooX; RoBERT LEGRAND; AND E.K_ . »v D»EPLHYCLERLL/
MCDANIEL,

Respondents.

ORDER DISMISSING APPEAL

Appellant seeks to challenge the district court’s oral ruling
granting a motion to dismiss. No appeal may be taken, however, from a
district court’s oral ruling. Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686,
689, 747 P.2d 1380, 1382 (1987). Only a final, written judgment has any
effect, and thus, only a written judgment may be appealed. Id.
Accordingly, we lack jurisdiction to consider this appeal and we

   

,J.

 
   

 ‘ ‘

Parauirre Cherry

cc: Hon. Jerry A. Wiese, District Judge
Darryl Orlandus Clark
Attorney General/Carson City
Eighth District Court Clerk

SuPnEME Coum'
oF
NEvAnA

(o) 1947A ~